
	
		I
		111th CONGRESS
		1st Session
		H. R. 302
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Mr. Ackerman (for
			 himself, Mrs. Maloney,
			 Mr. Weiner,
			 Mr. Capuano,
			 Mrs. McCarthy of New York,
			 Mrs. Lowey, and
			 Mr. Perlmutter) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To require the Securities and Exchange Commission to
		  reinstate the uptick rule on short sales of securities.
	
	
		1.Reinstatement
			 requiredWithin 90 days after
			 the date of enactment of this Act, the Securities and Exchange Commission
			 shall—
			(1)reinstate rule
			 10a–1 of the Commission’s rules (17 CFR 240.10a–1);
			(2)rescind rule 201
			 of regulation SHO (17 CFR 242.201); and
			(3)take such other actions as may be necessary
			 to reinstate the price test restrictions that applied to short sales of
			 securities prior to the Commission’s action in the proceeding entitled
			 Regulation SHO and Rule 10a–1, adopted June 28, 2007 (Release
			 No. 34–55970; File No. S7–21–06).
			
